BUSSEY, Presiding Judge.
This is an original proceeding, instituted by petitioner James Collins, wherein petitioner seeks his release from the State Penitentiary at McAlester, Oklahoma, where he is currently being confined by virtue of a judgment and sentence rendered against him in the District Court of Canadian County, Case No. 3229.
From the record before us it appears that the petitioner was charged with the crime •of Receiving Stolen Property, After Former Conviction of a Felony. He was found .guilty by a jury and sentenced for said •crime. From said judgment and sentence a timely appeal was perfected to this Court .and in Collins v. State, Okl.Cr., 407 P.2d 609, the judgment and sentence was affirm•ed.
The sole basis upon which petitioner seeks his release is that he was denied his right to .a speedy trial. This allegation is not supported by the record, for it affirmatively .appears that the petitioner was arrested on November 12, 1964, and went to trial on May 14, 1965 (the same being the next term of court after his arrest).
Title 22, Oklahoma Statutes 1961 § 812, ^provides:
“If a defendant, prosecuted for a public offense, whose trial has not been postponed upon his application, is not brought to trial at the next term of court in which the indictment or information is triable .after it is filed, the court must order the prosecution to be dismissed, unless good cause to the contrary be shown.”
For the reason above set forth the relief prayed for is Denied. Writ denied.
NIX and BRETT, JJ., concur.